UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6123


SHAMAR RASHI HINES,

                Petitioner – Appellant,

          v.

JOHN OWENS, Warden; FCI WILLIAMSBURG,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:10-cv-02843-RBH)


Submitted:   September 19, 2011         Decided:   September 30, 2011


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shamar Rashi Hines, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shamar Rashi Hines, a federal prisoner, appeals the

district    court’s      order    accepting    the    recommendation   of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2011) petition.             We have reviewed the record

and find no reversible error.               Accordingly, we affirm for the

reasons    stated   by    the    district    court.    Hines   v.   Owens,   No.

4:10-cv-02843-RBH (D.S.C. Jan. 7, 2011).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                        2